Citation Nr: 1822134	
Decision Date: 04/13/18    Archive Date: 04/25/18

DOCKET NO.  14-31 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a cervical spine disorder.


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Thompson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from June 1968 to April 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 


FINDING OF FACT

The Veteran does not have a current diagnosis of a cervical spine disorder. 


CONCLUSION OF LAW

The criteria for service connection for a cervical spine disorder have not been met. 38 U.S.C. §§ 1101, 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II. Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C. § 1131 (2012); 38 C.F.R. § 3.303(a) (2017). To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2017). 

The Veteran asserts that he has a current cervical spine disorder due to his active service. On the August 2014 substantive appeal the Veteran asserts that in service he fell and caused damage to his neck. 

Review of the Veteran's service treatment records reflects that he was seen in service for a fall in which he injured his lip and arm; however, the records are silent as to any complaints or diagnosis of a cervical spine disorder. On his separation medical examination, his neck and musculoskeletal system were found to be normal. 

In a March 2014 VA treatment record the Veteran complained of swelling on the right side of his neck for the past 15 years. Upon examination, the medical provider observed no visual or auditory complaints regarding the Veteran's head and neck. The medical provider observed no difficulties with the Veteran's breathing. The medical provider observed a small subcutaneous cystic swelling; however, the skin appeared normal. The remainder of the VA treatment records are absent of further complaints of a cervical spine disorder and do not contain any observations or diagnosis of a cervical spine disorder. 

Upon review of the record, the Board finds that the competent and credible evidence of record does not establish a current diagnosis of a cervical spine disorder. Both the Veteran's service treatment records and VA treatment records are silent with respect to a diagnosis of any cervical spine disability. In the absence of any current diagnosis of a cervical spine disorder, the Board finds that service connection is not warranted. Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability. 38 U.S.C. § 1131. In the absence of proof of a present disability, there can be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223 (1992).

The Veteran asserts that he has a cervical spine disorder. However, the Board finds that the Veteran is a layperson, and there is no evidence of record to show that he has the specialized medical education, training, and experience necessary to provide a competent medical opinion as to the nature and etiology of a musculoskeletal disability that he asserts warrant service connection. Diagnosing the claimed condition and providing an etiological opinion is medically complex in nature and not subject to be diagnosed or identified by a layperson. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). Therefore, the Veteran's statements regarding diagnosis and etiology are not competent. Even if they were competent, they are outweighed by the VA treatment records in which medical professionals found that the Veteran did not have a cervical spine disorder.
 
Therefore, the preponderance of the evidence is against the Veteran's claim for service connection for a cervical spine disorder. Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

Entitlement to service connection for a cervical spine disorder is denied. 




____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


